           Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 1 of 39



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

                                                            |
JENNIFER WARD,                                              |
     PLAINTIFF,                                             |
                                                            |
v.                                                          | Case No. 5:20-cv-606
                                                            |
MOUNTAIN RUN SOLUTIONS, LLC,                                |
SURETEC INSURANCE COMPANY,                                  |
CAPITAL LINK MANAGEMENT, LLC,                               |
HARTFORD CASUALTY INSURANCE COMPANY,                        |
SAMUEL PICCIONE, individually,                              |
DENISA PICCIONE, individually,                              |
JONATHAN RINKER, individually,                              |
JOHN DOE COMPANY                                            |
     a/k/a “ROTHMAN KLEIN MEDIATION”                        |
EXPERIAN INFORMATION SOLUTIONS, INC., and                   |
TRANS UNION LLC                                             |
     DEFENDANTS                                             |
                                                            |

                          COMPLAINT AND JURY DEMAND

       This action arises out of violations of the Fair Credit Reporting Act, 15 U.S.C. §

1681, et seq. (hereinafter referred to as “FCRA”) by Mountain Run Solutions, LLC (formerly

known as “Perfection Collection LLC”) (hereinafter referred to as “Mountain Run”),

Experian Information Solutions, Inc. (hereinafter referred to as “Experian”) and Trans Union,

LLC (hereinafter referred to as “Trans Union”) as well as violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter referred to as "FDCPA"), and

the Texas Finance Code § 392.001, et seq. by Mountain Run, Capital Link Management,

LLC (“CLM”) Samuel Piccione, Denisa Piccione, Jonathan Rinker (“Rinker”), and John Doe

Company, an unidentified company using the name “Rothman Klein Mediation,” (hereinafter

referred to as “Rothman Klein”).



                                                    1
            Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 2 of 39




                                         JURISDICTION

1. Jurisdiction of this Court arises under 28 U.S.C. § 1331, 15 U.S.C. § 1692k(d) and 15

    U.S.C. § 1681p.

2. Supplemental Jurisdiction exists pursuant to 28 U.S.C. § 1367.

                                             VENUE

3. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), in that

    defendants transact business in this judicial district and directed actions toward residents

    of this district, and a substantial portion of the acts giving rise to this action occurred in

    this District.

4. Plaintiff resides in this District.

                                            PARTIES

5. Plaintiff Jennifer Ward, is an adult individual residing in Wilson County, Texas, and is a

    “consumer” as the term is defined by 15 U.S.C. § 1681a(c), 15 U.S.C. § 1692a(3) and

    Tex. Fin. Code § 392.001(1).

6. Mountain Run is a Utah business entity operating from Orem, Utah and/or western New

    York.

7. Mountain Run is not registered to do business in Texas, but can be served in New York

    or Utah in accordance with the laws of either state or in accordance with the laws of the

    state of Texas.

8. Mountain Run conducts business and markets itself on two websites. On one website

    (www.mountainrunsolutions.com) it uses the “Mountain Run Solutions” name and on

    another website (www.perfectioncollection.com) it uses the “Perfection Collection”

    name.


                                                       2
           Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 3 of 39




9. The Perfection Collection website (www.perfectioncollection.com) (last visited May 12,

   2020) includes the following statements among others:

       a. “At Perfection Collection we perfect our techniques of collecting to fit your

           needs. We understand that collections can be a painful and stressful process. It’s

           our goal to make your experience as simple and stress free as possible; we perfect

           the manner at which we collect in order to obtain the highest possible returns for

           your organization . . . .”

       b. “We are committed to recovering your funds. We believe that every debtor has

           the ability to pay if motivated correctly.”

10. The Mountain Run website (www.mountainrunsolutions.com) (last visited May 12, 2020)

   includes the following statements among others:

           a. “Mountain Run Solutions LLC specializes in purchasing non-performing

               receivables in all industries.”

           b. “Mountain Run Solutions LLC offers payment options to all consumers. Feel

               free to contact us with any questions about what payment option is right for

               you.”

11. The principal purpose of Mountain Run is the collection of debts using the mails and

   telephone and other means.

12. Mountain Run regularly collects or attempts to collect, directly or indirectly, debts owed

   or due or asserted to be owed or due another that arose out of transactions in which the

   money, property or services which are the subject of the transactions are primarily for

   personal, family or household purposes.




                                                     3
           Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 4 of 39




13. As will be described below, Mountain Run (using the name Perfection Collection)

   attempted to collect an alleged debt from Plaintiff.

14. Mountain Run is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and

   Tex. Fin. Code § 392.001(6) and is a “third-party debt collector” as that term is defined

   by Tex. Fin. Code § 392.001(7).

15. Mountain Run is also furnisher of information to consumer reporting agencies.

16. SureTec Insurance Company (“SureTec”) is a surety bond company doing business in

   Texas and who can be served at 9737 Great Hills Trail, Suite 320, Austin, TX 78759.

17. SureTec is liable for Mountain Run’s violation(s) of the Texas Finance Code pursuant to

   a bond on file with the Texas Secretary of State, specifically bond number 3370070.

18. SureTec is a foreign entity that can be served in the state of Texas via its registered agent,

   C T Corporation System, at 1999 Bryan Street Suite 900, Dallas, Texas 75201-3136.

19. Experian is a foreign corporation registered to do business in Texas. Experian can be

   served in Texas via its registered agent, C T Corporation System, at 1999 Bryan St., Suite

   900, Dallas, TX 75201.

20. Experian is a consumer reporting agency as that term is defined by 15 U.S.C. § 1681A(f).

21. Trans Union, LLC is a foreign corporation registered to do business in Texas. Trans

   Union can be served in Texas via its registered agent, The Prentice-Hall Corporation

   System, at 211 E 7th Street, Suite 620, Austin, TX 78701.

22. Trans Union is a consumer reporting agency as that term is defined by 15 U.S.C.

   1681A(f).

23. Defendant Capital Link Management, LLC (“CLM”) is a business entity operating from

   the Buffalo, New York area.


                                                      4
             Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 5 of 39




24. CLM is not registered to do business in Texas and does not have a registered agent in

   Texas, but can be served at its place of business at 100 Corporate Parkway, Suite 106,

   Buffalo, NY 14226 or as permitted by Texas or New York law.

25. Prior to a previous lawsuit against CLM, CLM’s website (capitallinkmanagement.com)

   stated:

       Capital Link Management manages accounts across the credit spectrum including
       Consumer, Commercial, Installment Loans, DDA, Telecom, Medical and more.
       …
       We are committed to treating all consumers with respect, fairness, and honesty. Our
       employee’s are well trained in government standards and regulations regarding debt-
       collection practices, credit reporting, and privacy protection.
       …
       Capital Link Management strives to make the collection process as easy as possible
       for everyone. We are ready to take on new challenges and make sure that both
       consumers and clients are pleased. Financial freedom is just around the corner with
       us.

26. CLM’s website was changed to remove much of that language. But its website still states

                REDEFINING ARM

                INCREASE REVENUES.

                DECREASE EXPENSES.

(www.capitallinkmanagement.com) (last visited May 12, 2020).

27. On another page of its website, CLM claims its “areas of expertise” are:

       Consumer
       Commercial
       Installment Loans
       DDA
       Telecom
       Medical

   (www.capitallinkmanagement.com/aboutus) (last visited May 12, 2020). On information

   and belief, these categories are the types of credit accounts CLM has experience



                                                    5
           Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 6 of 39




   collecting as described in the previous language used on its website detailed in paragraph

   nine (9) above.

28. Under the heading “Experience” CLM boasts that “With extensive knowledge and

   experience, Capital Link Management is here to help you get the return you are looking

   for.” Under the heading “Portfolio Management” CLM advertises “We know managing a

   portfolio is not a cookie cutter process. We work with you on your goals and custom

   tailor a plan of action. We make keeping track of your investment as easy as possible.”

   Under the heading “Our Commitment” CLM claims “Capital Link Management is

   committed to treating all consumers with respect, fairness, and honesty.” Finally, under

   the heading “CONSUMER PROTECTION” CLM informs its website viewers of some of

   the protections afforded to consumers under the Fair Debt Collection Practices Act and

   also states the following:

           Capital Link Management and its employees are committed to following the
           FDCPA and all other applicable federal and state regulations.
           …

           In the even[t] you happen to receive a call such as described above, please contact
           us as soon as possible at 855.797.6909 Monday through Friday 9:00AM -
           5:00PM EST.
           - Follow the instructions of the caller
           - Provide any financial, account or payment information
           - Provide any personal information

29. As will be described below, CLM attempted to collect a past due account from Plaintiff

   via telephone and email communications.

30. The principal purpose of CLM is the collection of debts using the mails and telephone

   and other means.

31. CLM regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

                                                     6
            Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 7 of 39




   property or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

32. CLM is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Fin.

   Code § 392.001(6) and is a “third-party debt collector” as that term is defined by Tex.

   Fin. Code § 392.001(7).

33. Hartford Casualty Insurance Company (“Hartford”) is the surety company for the bond

   CLM has on file with the Texas Secretary of State, specifically bond number

   57BSBHW9664.

34. Hartford is liable for acts committed by CLM pursuant to, and to the extent provided by,

   Chapter 392 of the Texas Finance Code and a bond secured pursuant thereto (bond

   57BSBHW9664), as well as any other applicable law.

35. Hartford is a foreign entity that can be served in the state of Texas via its registered agent,

   C T Corporation System, at 1999 Bryan Street Suite 900, Dallas, Texas 75201.

36. Defendant Samuel Piccione is a natural person, residing at 4894 Mount View Dr.,

   Lockport, New York 14094.

37. Samuel Piccione is an owner of CLM and actively manages CLM and directs the policies

   of the company.

38. Samuel Piccione regularly collects or attempts to collect, directly or indirectly, debts

   owed or due or asserted to be owed or due another. Samuel Piccione uses interstate

   commerce and the mails in a business the principal purpose of which is the collection of

   debts.




                                                      7
            Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 8 of 39




39. Samuel Piccione is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and

   Tex. Fin. Code § 392.001(6) and is a “third-party debt collector” as that term is defined

   by Tex. Fin. Code § 392.001(7).

40. Defendant Denisa Piccione is a natural person, residing at 4894 Mount View Dr.,

   Lockport, New York 14094.

41. Denisa Piccione is an owner of CLM and actively manages CLM and directs the policies

   of the company.

42. Denisa Piccione regularly collects or attempts to collect, directly or indirectly, debts

   owed or due or asserted to be owed or due another. Denisa Piccione uses interstate

   commerce and the mails in a business the principal purpose of which is the collection of

   debts.

43. Denisa Piccione is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and

   Tex. Fin. Code § 392.001(6) and is a “third-party debt collector” as that term is defined

   by Tex. Fin. Code § 392.001(7).

44. Defendant Rinker is a natural person, residing at 6296 Melville Cir., Sanborn, New York

   14132.

45. Rinker is an owner of CLM and actively manages CLM and directs the policies of the

   company.

46. Rinker regularly collects or attempts to collect, directly or indirectly, debts owed or due

   or asserted to be owed or due another. Rinker uses interstate commerce and the mails in a

   business the principal purpose of which is the collection of debts.




                                                      8
           Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 9 of 39




47. Rinker is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Fin.

   Code § 392.001(6) and is a “third-party debt collector” as that term is defined by Tex.

   Fin. Code § 392.001(7).

48. The identity of John Doe Company is currently unknown to Plaintiff, but is known to co-

   defendant Mountain Run. Discovery will quickly identify the correct identity of this party.

49. John Doe Company, at all times relevant hereto, used the unregistered fictitious business

   name “Rothman Klein Mediation” in its dealings with Plaintiff.

50. As will be described below, Rothman Klein communicated with Plaintiff’s husband via

   telephone in order to get a message to Plaintiff and to collect a debt from Plaintiff that was

   previously owed to a third-party.

51. Rothman Klein was attempting to make a profit off of its communication with Plaintiff.

52. On information and belief, the principal purpose of Rothman Klein is the collection of

   debts using the mails and telephone and other means.

53. On information and belief, Rothman Klein regularly collects or attempts to collect, directly

   or indirectly, debts owed or due or asserted to be owed or due another that arose out of

   transactions in which the money, property or services which are the subject of the

   transactions are primarily for personal, family or household purposes.

54. On information and belief, Rothman Klein is a “debt collector” as that term is defined by

   15 U.S.C. § 1692a(6) and Tex. Fin. Code § 392.001(6) and is a “third-party debt collector”

   as that term is defined by Tex. Fin. Code § 392.001(7).

                                FACTUAL ALLEGATIONS

55. At some time in the past, Plaintiff allegedly incurred a financial obligation that was

   primarily for personal, family or household purposes, namely an amount due and owing


                                                     9
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 10 of 39




   on a personal account (hereinafter the "Account"). Specifically, the Account was a debt

   on a home security system at Plaintiff’s residence.

56. The Account constitutes a "debt" as that term is defined by 15 U.S.C. § 1692a(5) and is a

   “consumer debt” as that term is defined by Tex. Fin. Code § 392.001(2).

57. The Account allegedly went into default with the original creditor, a company using the

   trademark “Vivint” in its marketing as an alarm company (hereinafter referred to as

   “Vivint”).

58. After the Account allegedly went into default, the Account was purchased by Mountain

   Run (or its predecessor in name “Perfection Collection LLC”).

59. Plaintiff did not incur this debt despite the many representations by all of the defendants

   that she did so.

60. The account originated when her daughter, who was living in a home owed by Plaintiff,

   allegedly purchased Vivint products or services.

61. Plaintiff did not agree to purchase any products or services from Vivint and did not

   consent to be responsible for any purchases or agreements allegedly made by Plaintiff’s

   daughter.

62. Plaintiff was not present, and in fact was hundreds of miles away at the time Plaintiff’s

   daughter dealt Vivint.

63. Despite this, a copy of a contract has been provided to Plaintiff allegedly proving that

   Plaintiff agreed to a contract with Vivint.

64. The contract referenced above clearly contains a signature that spells out “J. Joergensen”

   above the typed name “Jennifer Ward.”




                                                    10
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 11 of 39




65. Regardless of the actions of her daughter with regard to Vivint, the contract does not bear

   the signature of Plaintiff, Plaintiff did not agree to purchase any products or services from

   Vivint, Plaintiff did not open the Account and Plaintiff owes no money to anyone or any

   company on the Account.

Inaccurate Credit Reporting

66. After the Account allegedly defaulted and was purchased by Mountain Run, Mountain

   Run reported to two of the three major credit reporting agencies, Experian and Trans

   Union, that Plaintiff was past due and owed $4,156.00 on the Account.

67. The information reported to the credit reporting agencies was, and is, false.

68. Plaintiff mailed dispute letters to Experian and Trans Union on or about April 13, 2020,

   both of which were received by the respective addressee soon thereafter.

69. The dispute letter mailed to Experian and Trans Union included a copy of the fraudulent

   contract that bears the wrong signature and a copy of her social security card illustrating

   that her signature is not “J. Joergensen” as shown on the alleged contract with Vivint.

70. On information and belief, Plaintiff’s dispute was communicated from one or more of the

   two credit reporting agencies to Mountain Run.

71. Despite being presented clear evidence of error or fraud, neither Experian nor

   Trans Union nor Mountain Run took any steps to correct the inaccurate

   information or remove the account from Plaintiff’s credit file.

72. Experian failed to conduct a reasonable investigation of Plaintiff’s dispute.

73. Trans Union failed to conduct a reasonable investigation of Plaintiff’s dispute.

74. Mountain Run failed to conduct a reasonable investigation of Plaintiff’s disputes.




                                                    11
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 12 of 39




75. Experian continues to include the inaccurate information detailed above from

   Mountain Run in Plaintiff’s credit profile.

76. Trans Union continues to include the inaccurate information detailed above from

   Mountain Run in Plaintiff’s credit profile.

77. The information reported by Mountain Run to two of the three major credit reporting

   agencies has negatively affected Plaintiff’s credit rating, her creditworthiness and her

   ability to secure funds for a mortgage at the best possible interest rate.

Unlawful Collection Practices

78. After purchasing the Account, Mountain Run placed the Account with, or otherwise

   transferred the Account to, CLM for collection.

79. As described above, Plaintiff denies liability for the amount CLM and Mountain Run

   were attempting to collect.

80. Plaintiff requests that defendants cease all further communications regarding the

   Account.

81. During approximately the month of February 2020, CLM spoke with Plaintiff and

   Plaintiff’s husband on the telephone about the Account.

82. In one such telephone call, Plaintiff was told by CLM that her and her daughter were

   being sued and that if the Account was not satisfied, Plaintiff’s wages would be

   garnished.

83. In a call with Plaintiff’s husband, an employee for CLM using the name “Ms. Nixon”

   stated that if Plaintiff did not pay the amount in full or set up a payment agreement CLM

   was going to sue Plaintiff, obtain a judgment and garnish Plaintiff’s wages.




                                                     12
           Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 13 of 39




84. The statements made in this call were false and deceptive as there was no lawsuit against

   Plaintiff and CLM did not have authority to garnish Plaintiff’s wages or otherwise seize

   any assets belonging to Plaintiff.

85. In a subsequent call with Plaintiff’s husband, CLM’s employee using the name “Ben

    Martin” told Plaintiff’s husband that he was aware that Vivint used fraudulent tactics to

    formulate alleged contracts, but that it would be cheaper for Plaintiff to just pay a reduced

    amount on the Account than it would be to sue Vivint for the fraudulent activity.

86. CLM also called Plaintiff’s daughters and left voicemails for Plaintiff that were intended

    by CLM to be communicated to Plaintiff.

87. In one such voicemail, CLM stated to one of Plaintiff’s daughters:

        Hi, this message is solely intended for Jennifer and Jamie. Jamie, this is Ms. Nixon.
        I'm giving you a call today with Capital Link Management. I'm calling in regards to
        the hold that was placed here on case number 3 1 0 7 0 5 2 attached to both your
        names and a social security number. Today that hold has been lifted due to the nature
        of this matter. It is imperative that either you or your attorney gets in contact with the
        office immediately to issue a final statement. I'll be in the office today until about
        4:00, you can reach me directly at 8 5 5 3 2 3 7 7 8 6. Please be advised that a
        decision will be made with or without your involvement, so I expect to hear back
        from either you or your representative soon. And I certainly do wish you two the best
        of luck.

88. CLM left another voicemail from Plaintiff with one of Plaintiff’s daughters which stated:

        Jennifer Ward and Jamie Lanell, this is Ms. Nixon giving you all a call today with
        Capital Link Management. I'm calling regarding the hold that was taken off case
        number 3 1 0 7 0 5 2. Today, due to the nature of this matter, it's imperative that you
        or your attorney gets in contact with the office immediately before the close of
        business to issue a final statement. You can reach me directly up until 4 p.m. My
        telephone number is 8 5 5 3 2 3 7 7 8 6. Please be advised that a decision will be
        made with or without your involvement and I can confirm that you have been notified
        several times, including now, all of which have failed. This is going to be your last
        and official notification. Again, you can reach me directly at 8 5 5 3 2 3 7 7 8 6, you
        or your attorney, in regards to case number 3 1 0 7 0 5 2. If I do not hear back from
        you or your representative soon, I certainly do wish you two the best of luck.



                                                      13
           Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 14 of 39




89. Another voicemail for Plaintiff left with one of Plaintiff’s daughters stated:

       Jennifer Ward, this is Ms. Nixon giving you a call again in regards to you and your
       daughter, Jamie. The case 3 1 0 7 0 5 2, the hold's been removed. I still haven't heard
       anything back from you guys or your attorney in relation to this matter. Please be sure
       that I am contacted back today. 8 5 5 3 2 3 7 7 8 6.

90. On approximately February 25, 2020, Plaintiff’s husband received a voicemail from

   CLM that stated:

       Hi, Mr. Ward. This is Ben Martin. We have this judgment claim for the Vivint alarm.
       I talked to you about a week/week-and-a-half ago. No, I'm sorry, I talked to you on
       the 21st. If you can, please give me a call. I'm just looking to see which way you guys
       are looking to go on this thing here. Obviously, if we can do the settlement, we can
       save you a good amount of cash and get this off of Jennifer's credit report. But I
       would at least like to set the two hundred a month on the three grand. Please reach out
       to me today. I'll be in the office ‘til about six o'clock Eastern. My phone number, Mr.
       Ward, is 8 3 3 7 7 6 1 5 7 5. Thank you, sir.

91. The statements made in these voicemails were false and deceptive as there was no

   “judgment” or “case” against Plaintiff and the words and phrases used such as “hold” and

   “case number 3107052” and “attached to both your names and a social security number”

   and “due to the nature of this matter” and “imperative that either you or your attorney

   gets in contact with the office” and “a decision will be made with or without your

   involvement” (or phrases not exactly as those quoted in this paragraph but substantially

   similar) would cause the least sophisticated consumer to believe that he or she was being

   sued on the account despite the fact that neither CLM nor the creditor on the account was

   suing Plaintiff.

92. As of the filing of this complaint, no lawsuit has been filed against Plaintiff (or her

   daughter) on the Account.

93. At the time CLM made the statements detailed above, neither CLM nor Mountain Run

   intended to sue Plaintiff on the Account.


                                                     14
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 15 of 39




94. Two of the voicemails above amounted to an improper disclosure to a third party of the

   existence of the Account when messages were left for one of Plaintiff’s daughters that did

   not previously know of the existence of the Account.

95. Plaintiff was embarrassed to learn that her daughter was informed that she was being

   sued for not repaying an Account.

96. CLM’s sole purpose for making the statements described above was to intimidate

   Plaintiff into making a payment on the Account.

97. CLM’s collection practices caused Plaintiff to suffer actual damages in the form of fear,

   anxiety, stress, sleeplessness, mental anguish, mild depression, embarrassment and/or

   distraction from normal life.

98. During one or more communications with Plaintiff in the year prior to the filing of this

   complaint, CLM did not inform Plaintiff that the communication was a call from a debt

   collector and/or that the call was an attempt to collect a debt and/or that any information

   obtained would be used for the purpose of debt collection.

99. CLM never provided Plaintiff with notice of her rights dispute the debt as required by 15

   U.S.C. § 1692g.

100.   Based on the allegations contained in this Complaint as well as the allegations made

       in similar lawsuits against CLM it is clear that the use of false and deceptive

       collection practices is the norm at CLM.

101.   On information and belief, Samuel Piccione (a) created the collection policies and

       procedures used by CLM, and its respective employees and agents, in connection

       with their common efforts to collect consumer debts, (b) managed or otherwise

       controlled the daily collection operations of CLM, (c) oversaw the application of the


                                                    15
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 16 of 39




       collection policies and procedures used by CLM and its employees and agents, (d)

       drafted, created, approved and/or ratified the tactics and scripts used by CLM and its

       employees and agents to collect debts from consumers, including the tactics and

       scripts that were used to attempt to collect an alleged debt from Plaintiff as alleged in

       this complaint, (e) ratified the unlawful debt collection practices and procedures used

       by CLM and its employees and agents in connection with its common efforts to

       collect consumer debts, and (f) had knowledge of, approved, participated in, ratified

       and benefitted financially from the unlawful debt collection practices used by CLM

       and its employees and agents in attempts to collect an alleged debt from Plaintiff as

       alleged in this complaint.

102.   On information and belief, Denisa Piccione (a) created the collection policies and

       procedures used by CLM, and its respective employees and agents, in connection

       with their common efforts to collect consumer debts, (b) managed or otherwise

       controlled the daily collection operations of CLM, (c) oversaw the application of the

       collection policies and procedures used by CLM and its employees and agents, (d)

       drafted, created, approved and/or ratified the tactics and scripts used by CLM and its

       employees and agents to collect debts from consumers, including the tactics and

       scripts that were used to attempt to collect an alleged debt from Plaintiff as alleged in

       this complaint, (e) ratified the unlawful debt collection practices and procedures used

       by CLM and its employees and agents in connection with its common efforts to

       collect consumer debts, and (f) had knowledge of, approved, participated in, ratified

       and benefitted financially from the unlawful debt collection practices used by CLM




                                                    16
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 17 of 39




       and its employees and agents in attempts to collect an alleged debt from Plaintiff as

       alleged in this complaint.

103.   On information and belief, Rinker (a) created the collection policies and procedures

       used by CLM, and its respective employees and agents, in connection with their

       common efforts to collect consumer debts, (b) managed or otherwise controlled the

       daily collection operations of CLM, (c) oversaw the application of the collection

       policies and procedures used by CLM and its employees and agents, (d) drafted,

       created, approved and/or ratified the tactics and scripts used by CLM and its

       employees and agents to collect debts from consumers, including the tactics and

       scripts that were used to attempt to collect an alleged debt from Plaintiff as alleged in

       this complaint, (e) ratified the unlawful debt collection practices and procedures used

       by CLM and its employees and agents in connection with its common efforts to

       collect consumer debts, and (f) had knowledge of, approved, participated in, ratified

       and benefitted financially from the unlawful debt collection practices used by CLM

       and its employees and agents in attempts to collect an alleged debt from Plaintiff as

       alleged in this complaint.

104.   Each telephone call, voicemail and written communication to, and/or with, Plaintiff

       constituted a "communication" as defined by 15 U.S.C. § 1692a(2).

105.   The only reason that CLM and/or representative(s), employee(s) and/or agent(s) of

       CLM made telephone call(s) to Plaintiff was to attempt to collect the Account.

106.   The only reason that CLM and/or representative(s), employee(s) and/or agent(s) of

       CLM had telephone conversation(s) with Plaintiff was to attempt to collect the

       Account.


                                                    17
         Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 18 of 39




107.   All of the conduct by CLM and their respective employees and/or agents alleged in

       the preceding paragraphs was done knowingly and willfully.

108.   As a consequence of the collection activities and communication(s) by CLM, Plaintiff

       seeks damages pursuant to 15 U.S.C. § 1692k(a) and Tex. Fin. Code § 392.403.

109.   Mountain Run, Samuel Piccione, Denisa Piccione and/or Rinker had actual

       knowledge that CLM repeatedly or continuously engaged in acts or practices

       prohibited by Chapter 392 of the Texas Finance Code.

110.   After the collection attempts from CLM detailed above, Mountain Run placed the

       Account with, or otherwise transferred the Account to, Rothman Klein for collection.

111.   On approximately April 28, 2020, Rothman Klein talked with Plaintiff’s husband on

       the phone. The employee for Rothman Klein introduced himself as “Ben McMillan,

       fraud investigation unit, law offices Rothman and Klein…”

112.   During this call between Plaintiff’s husband and Rothman Klein, Rothman Klein

       made the following statements in quotation marks and statements conveying the

       messages not in quotation marks:

          a. Made several references to his access to a “federal database” as if to imply
             that he was accessing a law enforcement database;

          b. “We were asked to place allegations against Ms. Ward in Tarrant County
             Court concerning Vivint alarm.”

          c. “Back on July 14, 2017, you had an alarm system placed in your home.”

          d. “Outstanding balance of $4,155.62”

          e. “The matter went to the collection stages…they deemed the matter
             uncollectible and you guys uncooperative. The matter came over and we were
             asked to place charges against her in Tarrant County Court.”

          f. “Unless this matter is taken care of today, sir, she’s gonna be served papers at
             her place of employment.”

                                                  18
         Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 19 of 39




          g. “You’re gonna be charged also, sir. They added your name to this matter
             because the state of Texas is a marital state.”

          h. “Let me explain something to you, sir. Either you can take care of this matter
             on a voluntary basis or we will send the authorities, the Wilson County
             Sheriff’s Department, over to [your residence] and a $5,200 litigation fee will
             be placed on top of this matter and they will do a forcible recovery of over
             $9,300.”

          i. He offered a reduced rate “because of COVID19”

          j. “You’re gonna be charged with breach of contract and theft of services. If you
             don’t want to take care of it, what I will do is terminate the phone call and
             they will play this voicemail for you on your court date.”

          k. “It’s called integrity, Mr. Ward.”

          l. “… gonna be a criminal case because you’re in breach of contract and its over
             $2,500….”

          m. He told Plaintiff’s husband that it would be up to the judge whether Plaintiff
             was charged with a felony or a misdemeanor.

          n. “What they will do is a forcible recovery of up to 25% of you and her check
             for over $9,000 and you’ll have to retain an attorney.”

          o. Told him that the court is trying to settle this matter and matters like it
             because COVID19 has created an overcrowded court system.

          p. Mr. Ward, this is what we do. I’m gonna say this one more time. This call is
             being monitored and recorded for Tarrant county court. Wilson county
             authorities will serve you papers for your court date in Tarrant county. Once
             that happens, they’re gonna do a forcible recovery for $9,300 and you’re
             gonna have to retain an attorney. OR, you could pay $1,664 with a $25
             processing fee and we will zero out your balance. See the way this works is
             this, they’ll play this voicemail for you on your court date and the judge will
             tell you ‘Mr. Ward, why didn’t you take advantage of that?’ Okay? Because
             the reality is this, Mr. Ward, we help people with integrity. … The judge is
             gonna tell you that. He’s gonna ask you… ‘Why would you question this
             man. What happened to your integrity?’”

          q. “We’re saving you about $8,000.”

113.   The statements made to Plaintiff’s husband were intended to be conveyed to Plaintiff.


                                                    19
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 20 of 39




114.   The statements made by Rothman Klein were false and deceptive as there was no

       case or lawsuit filed or about to be filed with the Tarrant County Courts, the Sheriff’s

       department was not about to serve Plaintiff with papers, no one was going to be

       charged with any crimes as result of the alleged breach of contract, no additional

       litigation fees were going to be added to the balance allegedly owed by Plaintiff and

       there was no judge that would be questioning Plaintiff or her husband and the offer

       was not saving Plaintiff $8,000.

115.   As of the filing of this complaint, no lawsuit has been filed against Plaintiff (or her

       daughter) on the Account.

116.   At the time Rothman Klein made the statements detailed above, neither Rothman

       Klein nor Mountain Run intended to sue Plaintiff on the Account.

117.   Rothman Klein’s sole purpose for making the statements described above was to

       intimidate Plaintiff into making a payment on the Account.

118.   Rothman Klein’s collection practices caused Plaintiff to suffer actual damages in the

       form of fear, anxiety, stress, sleeplessness, mental anguish, mild depression,

       embarrassment and/or distraction from normal life.

119.   On approximately May 13, 2020, Plaintiff’s husband received a voicemail
       message from Rothman Klein that stated:

          Good afternoon. This message is intended solely for Jennifer Ward.
          My name is Michelle Miles. I'm calling in reference to the account 1 1
          5 8 3 5 3. Mr. Ward, we had had a conversation back on the 20th of
          April in reference to Miss Ward. You had indicated you're going to
          follow up with me, unfortunately I have not had the pleasure speaking
          with either you or she. We will have to finalize the request on the
          account. I would like the opportunity to speak with either you or she
          before closing this as a direct refusal, I want to assume this is a
          mistake, oversight. If I could please have a return phone call as soon as
          possible. I'd appreciate either you or she's time. Again, that number is
          8 8 8 9 1 5 9 8 7 8. My direct extension is 1 1 6. Thank you.

                                                     20
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 21 of 39




120.   During one or more communications with Plaintiff in the year prior to the filing of

       this complaint, as specifically evidenced by the voicemail described above, Rothman

       Klein did not inform Plaintiff that the communication was a call from a debt collector

       and/or that the call was an attempt to collect a debt and/or that any information

       obtained would be used for the purpose of debt collection.

121.   Rothman Klein never provided Plaintiff with notice of her rights dispute the debt as

       required by 15 U.S.C. § 1692g.

122.   Each telephone call, voicemail and written communication to, and/or with, Plaintiff

       constituted a "communication" as defined by 15 U.S.C. § 1692a(2).

123.   The only reason that Rothman Klein and/or representative(s), employee(s) and/or

       agent(s) of Rothman Klein made telephone call(s) to Plaintiff was to attempt to

       collect the Account.

124.   The only reason that Rothman Klein and/or representative(s), employee(s) and/or

       agent(s) of Rothman Klein had telephone conversation(s) with Plaintiff was to

       attempt to collect the Account.

125.   All of the conduct by Rothman Klein and their respective employees and/or agents

       alleged in the preceding paragraphs was done knowingly and willfully.

126.   As a consequence of the collection activities and communication(s) by Rothman

       Klein, Plaintiff seeks damages pursuant to 15 U.S.C. § 1692k(a) and Tex. Fin. Code §

       392.403.

127.   Mountain Run had actual knowledge that Rothman Klein repeatedly or continuously

       engaged in acts or practices prohibited by Chapter 392 of the Texas Finance Code.




                                                   21
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 22 of 39




                                 RESPONDEAT SUPERIOR

128.   The representative(s) and/or collector(s) at CLM were employee(s) and/or agents of

       CLM at all times mentioned herein.

129.   The representative(s) and/or collector(s) at CLM were acting within the course of

       their employment at all times mentioned herein.

130.   The representative(s) and/or collector(s) at CLM were under the direct supervision

       and control of CLM, Samuel Piccione, Denisa Piccione and/or Rinker at all times

       mentioned herein.

131.   The actions of the representative(s) and/or collector(s) at CLM are imputed to their

       employer(s), CLM, Samuel Piccione, Denisa Piccione and/or Rinker.

132.   CLM acted at all times as an agent of Mountain Run, Samuel Piccione, Denisa

       Piccione and/or Rinker.

133.   The actions of CLM, Samuel Piccione, Denisa Piccione and/or Rinker are imputed to

       Mountain Run.

134.   Mountain Run was aware of the collection methods and practices used by CLM,

       Samuel Piccione, Denisa Piccione and/or Rinker and intended to profit from those

       collection methods.

135.   The representative(s) and/or collector(s) at Rothman Klein were employee(s) and/or

       agents of Rothman Klein at all times mentioned herein.

136.   The representative(s) and/or collector(s) at Rothman Klein were acting within the

       course of their employment at all times mentioned herein.

137.   The representative(s) and/or collector(s) at Rothman Klein were under the direct

       supervision and control of Rothman Klein at all times mentioned herein.


                                                   22
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 23 of 39




138.   The actions of the representative(s) and/or collector(s) at Rothman Klein are imputed

       to their employer(s), Rothman Klein.

139.   Rothman Klein acted at all times as an agent of Mountain Run.

140.   The actions of Rothman Klein are imputed to Mountain Run.

141.   Mountain Run was aware of the collection methods and practices used by Rothman

       Klein and intended to profit from those collection methods.

          COUNT I: VIOLATIONS OF THE FCRA, 15 U.S.C § 1681, et seq.
                   BY MOUNTAIN RUN SOLUTIONS, LLC

142.   All prior paragraphs are adopted herein as if set forth word for word.

143.   Mountain Run violated 15 U.S.C. § 1681s-2(a)(1)(A) by reporting to the consumer

       reporting agency information that it knew or had reasonable cause to believe was

       inaccurate.

144.   Mountain Run violated 15 U.S.C. § 1681s-2(a)(8)(E) and 1681s-2(b)(1) by failing to

       conduct a reasonable investigation with respect to the information Plaintiff disputed.

145.   As a consequence of Mountain Run’s actions, Plaintiff seeks damages pursuant to 15

       U.S.C. § 1681n and/or § 1681o.

          COUNT II: VIOLATIONS OF THE FCRA, 15 U.S.C § 1681, et seq.
              BY EXPERIAN INFORMATION SOLUTIONS, INC.

146.   All prior paragraphs are adopted herein as if set forth word for word.

147.   Experian violated 15 U.S.C. § 1681i(a)(1)(A) by failing to conduct a reasonable

       investigation with respect to the information Plaintiff disputed.

148.   Experian violated 15 U.S.C. § 1681i(a)(5) by allowing inaccurate information to be

       included in Plaintiff’s file after it was informed of the inaccuracy of the information.




                                                    23
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 24 of 39




149.   As a consequence of Experian’s actions and omissions, Plaintiff seeks damages

       pursuant to 15 U.S.C. § 1681n and/or § 1681o.

         COUNT III: VIOLATIONS OF THE FCRA, 15 U.S.C § 1681, et seq.
                         BY TRANS UNION, LLC

150.   All prior paragraphs are adopted herein as if set forth word for word.

151.   Trans Union violated 15 U.S.C. § 1681i(a)(1)(A) by failing to conduct a reasonable

       investigation with respect to the information Plaintiff disputed.

152.   Trans Union violated 15 U.S.C. § 1681i(a)(5) by allowing inaccurate information to

       be included in Plaintiff’s file after it was informed of the inaccuracy of the

       information.

153.   As a consequence of Trans Union’s actions and omissions, Plaintiff seeks damages

       pursuant to 15 U.S.C. § 1681n and/or § 1681o.

        COUNT IV: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                 BY CAPITAL LINK MANAGEMENT, LLC

154.   The previous paragraphs are incorporated into this Count as if set forth in full.

155.   The act(s) and omission(s) of CLM and its representative(s), employee(s) and/or

       agent(s) violated 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d(2) and 15 U.S.C. §

       1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and 15 U.S.C. § 1692f(6) and 15 U.S.C.

       § 1692g(a).

156.   Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

       costs from CLM.

            COUNT V: VIOLATIONS OF THE TEXAS FINANCE CODE
                  BY CAPITAL LINK MANAGEMENT, LLC

157.   The previous paragraphs are incorporated into this Count as if set forth in full.



                                                    24
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 25 of 39




158.   The act(s) and omission(s) of CLM and its representative(s), employee(s) and/or

       agent(s) violated Tex. Fin. Code § 392.301(a)(7)&(8) and Tex. Fin. Code §

       392.302(1) and Tex. Fin. Code § 392.304(a)(5)(A)&5(B)&(8)&(14)&(16)&(17)&

       (19).

159.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from CLM.

160.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against CLM

       enjoining it from future violations of the Texas Finance Code as described herein.

  COUNT VI: IMPUTED LIABILITY OF HARTFORD CASUALTY INSURANCE
    COMPANY FOR LIABILITY OF CAPITAL LINK MANAGEMENT, LLC

161.   The previous paragraphs are incorporated into this Count as if set forth in full.

162.   CLM’s liability under Tex. Fin. Code § 392.001, et seq. is imputed to Hartford

       pursuant to Tex. Fin. Code § 392.102.

163.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from Hartford.

       COUNT VII: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                  BY CAPITAL LINK MANAGEMENT, LLC

164.   In the alternative, without waiving any of the other causes of action herein, without

       waiving any procedural, contractual, statutory, or common-law right, and

       incorporating all other allegations herein to the extent they are not inconsistent with

       the cause of action pled here, CLM is liable to Plaintiff for invading Plaintiff’s

       privacy (intrusion on seclusion). CLM intentionally caused the intrusion upon

       Plaintiff’s solitude, seclusion, or private affairs, and such intrusion would be highly

       offensive to a reasonable person.


                                                    25
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 26 of 39




165.   Plaintiff suffered actual damages from CLM as a result of the intrusion on Plaintiff’s

       privacy.

       COUNT VIII: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                        BY SAMUEL PICCIONE

166.   The previous paragraphs are incorporated into this Count as if set forth in full.

167.   By influencing and/or controlling the conduct of CLM, Samuel Piccione is liable for

       the act(s) and omission(s) of CLM and its representative(s), employee(s) and/or

       agent(s) for violations of 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d(2) and 15

       U.S.C. § 1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and 15 U.S.C. § 1692f(6) and

       15 U.S.C. § 1692g(a).

168.   Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

       costs from Samuel Piccione.

           COUNT IX: VIOLATIONS OF THE TEXAS FINANCE CODE
                         BY SAMUEL PICCIONE

169.   The previous paragraphs are incorporated into this Count as if set forth in full.

170.   By influencing and/or controlling the conduct of CLM, Samuel Piccione is liable for

       the act(s) and omission(s) of CLM and its representative(s), employee(s) and/or

       agent(s) for violations of Tex. Fin. Code § 392.301(a)(7)&(8) and Tex. Fin. Code §

       392.302(1) and Tex. Fin. Code § 392.304(a)(5)(A)&5(B)&(8)&(14)&(16)&(17)&

       (19).

171.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from Samuel Piccione.




                                                    26
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 27 of 39




172.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against Samuel

       Piccione enjoining him from future violations of the Texas Finance Code as described

       herein.

       COUNT X: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                       BY SAMUEL PICCIONE

173.   In the alternative, without waiving any of the other causes of action herein, without

       waiving any procedural, contractual, statutory, or common-law right, and

       incorporating all other allegations herein to the extent they are not inconsistent with

       the cause of action pled here, Samuel Piccione is liable to Plaintiff for colluding with

       CLM and its employees and officers and owners to invade Plaintiff’s privacy

       (intrusion on seclusion). Samuel Piccione intentionally caused the intrusion upon

       Plaintiff’s solitude, seclusion, or private affairs, and such intrusion would be highly

       offensive to a reasonable person.

174.   Plaintiff suffered actual damages from Samuel Piccione as a result of the intrusion on

       Plaintiff’s privacy.

        COUNT XI: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                        BY DENISA PICCIONE

175.   The previous paragraphs are incorporated into this Count as if set forth in full.

176.   By influencing and/or controlling the conduct of CLM, Denisa Piccione is liable for

       the act(s) and omission(s) of CLM and its representative(s), employee(s) and/or

       agent(s) for violations of 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d(2) and 15

       U.S.C. § 1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and 15 U.S.C. § 1692f(6) and

       15 U.S.C. § 1692g(a).




                                                    27
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 28 of 39




177.   Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

       costs from Denisa Piccione.

178.   Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

       costs from Denisa Piccione.

           COUNT XII: VIOLATIONS OF THE TEXAS FINANCE CODE
                          BY DENISA PICCIONE

179.   The previous paragraphs are incorporated into this Count as if set forth in full.

180.   By influencing and/or controlling the conduct of CLM, Denisa Piccione is liable for

       the act(s) and omission(s) of CLM and its representative(s), employee(s) and/or

       agent(s) for violations of Tex. Fin. Code § 392.301(a)(7)&(8) and Tex. Fin. Code §

       392.302(1) and Tex. Fin. Code § 392.304(a)(5)(A)&5(B)&(8)&(14)&(16)&(17)&

       (19).

181.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from Denisa Piccione.

182.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against Denisa

       Piccione enjoining him from future violations of the Texas Finance Code as described

       herein.

       COUNT XIII: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                          BY DENISA PICCIONE

183.   In the alternative, without waiving any of the other causes of action herein, without

       waiving any procedural, contractual, statutory, or common-law right, and

       incorporating all other allegations herein to the extent they are not inconsistent with

       the cause of action pled here, Denisa Piccione is liable to Plaintiff for colluding with

       CLM and its employees and officers and owners to invade Plaintiff’s privacy


                                                    28
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 29 of 39




       (intrusion on seclusion). Denisa Piccione intentionally caused the intrusion upon

       Plaintiff’s solitude, seclusion, or private affairs, and such intrusion would be highly

       offensive to a reasonable person.

184.   Plaintiff suffered actual damages from Denisa Piccione as a result of the intrusion on

       Plaintiff’s privacy.

       COUNT XIV: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                       BY JONATHAN RINKER

185.   The previous paragraphs are incorporated into this Count as if set forth in full.

186.   By influencing and/or controlling the conduct of CLM, Rinker is liable for the act(s)

       and omission(s) of CLM and its representative(s), employee(s) and/or agent(s) for

       violations of 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d(2) and 15 U.S.C. §

       1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and 15 U.S.C. § 1692f(6) and 15 U.S.C.

       § 1692g(a).

187.   Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

       costs from Rinker.

           COUNT XV: VIOLATIONS OF THE TEXAS FINANCE CODE
                        BY JONATHAN RINKER

188.   The previous paragraphs are incorporated into this Count as if set forth in full.

189.   By influencing and/or controlling the conduct of CLM, Rinker is liable for the act(s)

       and omission(s) of CLM and its representative(s), employee(s) and/or agent(s) for

       violations of Tex. Fin. Code § 392.301(a)(7)&(8) and Tex. Fin. Code § 392.302(1)

       and Tex. Fin. Code § 392.304(a)(5)(A)&5(B)&(8)&(14)&(16)&(17)& (19).

190.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from Rinker.


                                                    29
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 30 of 39




191.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against Rinker

       enjoining him from future violations of the Texas Finance Code as described herein.

       COUNT XVI: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                         BY JONATHAN RINKER

192.   In the alternative, without waiving any of the other causes of action herein, without

       waiving any procedural, contractual, statutory, or common-law right, and

       incorporating all other allegations herein to the extent they are not inconsistent with

       the cause of action pled here, Rinker is liable to Plaintiff for colluding with CLM and

       its employees and officers and owners to invade Plaintiff’s privacy (intrusion on

       seclusion). Rinker intentionally caused the intrusion upon Plaintiff’s solitude,

       seclusion, or private affairs, and such intrusion would be highly offensive to a

       reasonable person.

193.   Plaintiff suffered actual damages from Rinker as a result of the intrusion on Plaintiff’s

       privacy.

       COUNT XVII: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
            BY JOHN DOE COMPANY A/K/A ROTHMAN KLEIN

194.   The previous paragraphs are incorporated into this Count as if set forth in full.

195.   The act(s) and omission(s) of Rothman Klein and its representative(s), employee(s)

       and/or agent(s) violated 15 U.S.C. § 1692d(2)&(6) and 15 U.S.C. §

       1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11)&(14) and 15 U.S.C. § 1692f(1)&(6)

       and 15 U.S.C. § 1692g(a).

196.   Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

       costs from CLM.




                                                    30
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 31 of 39




          COUNT XVIII: VIOLATIONS OF THE TEXAS FINANCE CODE
             BY JOHN DOE COMPANY A/K/A ROTHMAN KLEIN

197.   The previous paragraphs are incorporated into this Count as if set forth in full.

198.   The act(s) and omission(s) of Rothman Klein and its representative(s), employee(s)

       and/or agent(s) violated Tex. Fin. Code § 392.101 and § 392.301(a)(2)&(7)&(8) and

       Tex. Fin. Code § 392.302(1)&(2) and Tex. Fin. Code § 392.303(a)(2) and Tex. Fin.

       Code § 392.304(a)(1)&(5)(A)&5(B)&(8)&(12)&(13)&(14)&(16)&(17)&(19).

199.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from Rothman Klein.

200.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against Rothman

       Klein enjoining it from future violations of the Texas Finance Code as described

       herein.

       COUNT XIX: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
             BY JOHN DOE COMPANY A/K/A ROTHMAN KLEIN

201.   In the alternative, without waiving any of the other causes of action herein, without

       waiving any procedural, contractual, statutory, or common-law right, and

       incorporating all other allegations herein to the extent they are not inconsistent with

       the cause of action pled here, Rothman Klein is liable to Plaintiff for invading

       Plaintiff’s privacy (intrusion on seclusion). Rothman Klein intentionally caused the

       intrusion upon Plaintiff’s solitude, seclusion, or private affairs, and such intrusion

       would be highly offensive to a reasonable person.

202.   Plaintiff suffered actual damages from Rothman Klein as a result of the intrusion on

       Plaintiff’s privacy.

        COUNT XX: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                  BY MOUNTAIN RUN SOLUTIONS, LLC

                                                     31
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 32 of 39




203.   The previous paragraphs are incorporated into this Count as if set forth in full.

204.   Mountain Run is liable for the act(s) and omission(s) of CLM, Samuel Piccione,

       Denisa Piccione and Jonathan Rinker and their representative(s), employee(s) and/or

       agent(s) for their violations of 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d(2) and 15

       U.S.C. § 1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and 15 U.S.C. § 1692f(6) and

       15 U.S.C. § 1692g(a).

205.   Mountain Run is liable for the act(s) and omission(s) of Rothman Klein and its

       representative(s), employee(s) and/or agent(s) for their violations of 15 U.S.C. §

       1692d(2)&(6) and 15 U.S.C. § 1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11)&(14)

       and 15 U.S.C. § 1692f(1)&(6) and 15 U.S.C. § 1692g(a).

206.   Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

       costs from Mountain Run.

          COUNT XXI: VIOLATIONS OF THE TEXAS FINANCE CODE
                  BY MOUNTAIN RUN SOLUTIONS, LLC

207.   The previous paragraphs are incorporated into this Count as if set forth in full.

208.   Mountain Run is liable for the act(s) and omission(s) of CLM, Samuel Piccione,

       Denisa Piccione and Jonathan Rinker and their representative(s), employee(s) and/or

       agent(s) for their violations of Tex. Fin. Code § 392.301(a)(7)&(8) and Tex. Fin.

       Code § 392.302(1) and Tex. Fin. Code § 392.304(a)(5)(A)&5(B)&(8)&(14)&(16)&

       (17)&(19).

209.   By having actual knowledge that CLM repeatedly or continuously engaged in acts in

       violation of the Texas Finace Code, and by continuing to use CLM to collect debts in

       Texas, Mountain Run violated Tex. Fin. Code § 392.306.


                                                    32
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 33 of 39




210.   Mountain Run is liable for the act(s) and omission(s) of Rothman Klein and their

       representative(s), employee(s) and/or agent(s) for their violations of Tex. Fin. Code §

       392.101 and § 392.301(a)(2)&(7)&(8) and Tex. Fin. Code § 392.302(1)&(2) and Tex.

       Fin. Code § 392.303(a)(2) and Tex. Fin. Code § 392.304(a)(1)&(5)(A)&5(B)&(8)&

       (12)&(13)&(14)&(16)&(17)&(19).

211.   By having actual knowledge that Rothman Klein repeatedly or continuously engaged

       in acts in violation of the Texas Finance Code, and by continuing to use Rothman

       Klein to collect debts in Texas, Mountain Run violated Tex. Fin. Code § 392.306.

212.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from Mountain Run.

213.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against Mountain

       Run enjoining it from future violations of the Texas Finance Code as described

       herein.

  COUNT XXII: IMPUTED LIABILITY OF SURETEC INSURANCE COMPANY
         FOR LIABILITY OF MOUNTAIN RUN SOLUTIONS, LLC

214.   The previous paragraphs are incorporated into this Count as if set forth in full.

215.   Mountain Run’s liability under Tex. Fin. Code § 392.001, et seq. is imputed to

       Suretec pursuant to Tex. Fin. Code § 392.102.

216.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from Suretec.

                                  EXEMPLARY DAMAGES

217.   Exemplary damages should be awarded against CLM, Samuel Piccione, Denisa

       Piccione, Jonathan Rinker and/or Rothman Klein because the harm with respect to

       which Plaintiff seek recovery of exemplary damages resulted from malice (which

                                                    33
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 34 of 39




       means that there was a specific intent by CLM, Samuel Piccione, Denisa Piccione,

       Jonathan Rinker and/or Rothman Klein to cause substantial injury or harm to

       Plaintiff) and/or gross negligence (which means that the actions and/or omissions of

       CLM, Samuel Piccione, Denisa Piccione, Jonathan Rinker and/or Rothman Klein (i)

       when viewed objectively from the standpoint of CLM, Samuel Piccione, Denisa

       Piccione, Jonathan Rinker and/or Rothman Klein at the time of the acts and/or

       omissions, those acts and/or omissions involved an extreme degree of risk,

       considering the probability and magnitude of potential harm to others and (ii) were

       such that CLM, Samuel Piccione, Denisa Piccione, Jonathan Rinker and/or Rothman

       Klein had an actual, subjective awareness of the risk involved but nevertheless

       proceeded with conscious indifference to the rights, safety, or welfare of others).

                                  JURY TRIAL DEMAND

218.   Plaintiff is entitled to and hereby demands a trial by jury.

                                  DEMAND FOR RELIEF

WHEREFORE, Plaintiffs request that the Court grant the following:

219.   Judgment in favor of Plaintiff and against Mountain Run Solutions, LLC as follows:

       a. The greater of actual damages or $1,000.00 pursuant to 15 U.S.C. §

          1681n(a)(1)(A) or the amount of actual damages pursuant to 15 U.S.C. § 1681o;

       b. Punitive damages pursuant to 15 U.S.C. § 1681n(2);

       c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. §1681n(3);

       d. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

       e. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

          1692k(a)(2);


                                                    34
         Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 35 of 39




       f. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

       g. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

          392.403;

       h. An injunction permanently enjoining Mountain Run Solutions, LLC from future

          violations of the Texas Finance Code as described herein;

       i. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

          Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996);

       j. Such other and further relief as the Court deems just and proper.

220.   Judgment in favor of Plaintiff and against Suretec Insurance Company as follows:

       a. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

          392.403 as awarded against Mountain Run up to $10,000;

       b. Such other and further relief as the Court deems just and proper.

221.   Judgment in favor of Plaintiff and against Experian Information Solutions, Inc. as

       follows:

       a. The greater of actual damages or $1,000.00 pursuant to 15 U.S.C. §

          1681n(a)(1)(A) or the amount of actual damages pursuant to 15 U.S.C. § 1681o;

       b. Punitive damages pursuant to 15 U.S.C. § 1681n(2);

       c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. §1681n(3); and

       d. Such other and further relief as the Court deems just and proper.

222.   Judgment in favor of Plaintiff and against Trans Union, LLC as follows:

       a. The greater of actual damages or $1,000.00 pursuant to 15 U.S.C. §

          1681n(a)(1)(A) or the amount of actual damages pursuant to 15 U.S.C. § 1681o;

       b. Punitive damages pursuant to 15 U.S.C. § 1681n(2);


                                                  35
         Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 36 of 39




       c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. §1681n(3); and

       d. Such other and further relief as the Court deems just and proper.

223.   Judgment in favor of Plaintiff and against Capital Link Management, LLC as follows:

       a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

       b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

          1692k(a)(2);

       c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

       d. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

          392.403;

       e. An injunction permanently enjoining Capital Link Management, LLC from future

          violations of the Texas Finance Code as described herein;

       f. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

          Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996);

       g. Such other and further relief as the Court deems just and proper.

224.   Judgment in favor of Plaintiff and against Hartford Casualty Insurance Company as

       follows:

       a. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

          392.403 as awarded against CLM up to $10,000;

       b. Such other and further relief as the Court deems just and proper.

225.   Judgment in favor of Plaintiff and against Samuel Piccione, LLC as follows:

       a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

       b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

          1692k(a)(2);


                                                  36
         Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 37 of 39




       c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

       d. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

          392.403;

       e. An injunction permanently enjoining Samuel Piccione from future violations of

          the Texas Finance Code as described herein;

       f. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

          Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996);

       g. Such other and further relief as the Court deems just and proper.

226.   Judgment in favor of Plaintiff and against Denisa Piccione as follows:

       a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

       b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

          1692k(a)(2);

       c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

       d. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

          392.403;

       e. An injunction permanently enjoining Denisa Piccion from future violations of the

          Texas Finance Code as described herein;

       f. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

          Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996);

       g. Such other and further relief as the Court deems just and proper.

227.   Judgment in favor of Plaintiff and against Jonathan Rinker as follows:

       a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);




                                                  37
          Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 38 of 39




       b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

          1692k(a)(2);

       c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

       d. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

          392.403;

       e. An injunction permanently enjoining Rinker from future violations of the Texas

          Finance Code as described herein;

       f. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

          Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996);

       g. Such other and further relief as the Court deems just and proper.

228.   Judgment in favor of Plaintiff and against John Doe Company a/k/a Rothman Klein

       as follows:

       a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

       b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

          1692k(a)(2);

       c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

       d. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

          392.403;

       e. An injunction permanently enjoining Rothman Klein from future violations of the

          Texas Finance Code as described herein;

       f. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

          Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996);

       g. Such other and further relief as the Court deems just and proper.


                                                  38
Case 5:20-cv-00606 Document 1 Filed 05/20/20 Page 39 of 39




                           Respectfully submitted,

                           THEWOODFIRM, PLLC

                           /s/ Jeffrey D. Wood
                           Jeffrey D. Wood, Esq.
                           ArkBN: 2006164
                           The Wood Firm, PLLC
                           11610 Pleasant Ridge Rd.
                           Suite 103 – Box 208
                           Little Rock, AR 72223
                           TEL: 682-651-7599
                           FAX: 888-598-9022
                           EMAIL: jeff@jeffwoodlaw.com
                           Attorney for Plaintiff




                                 39
